804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bryan ALSWORTH, Plaintiff-Appellant,v.Edward MURRAY, Director;  W.P. Rogers, Warden;  John Taylor,Assistant Warden;  Major Sanfilippo;  E.C. Morris,Warden, Defendants-Appellees.
No. 86-7245.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1986.Decided Nov. 11, 1986.

Bryan Alsworth, appellant pro se.
Mary Sue Terry, Attorney General of Virginia, for appellees.
E.D.Va.
DISMISSED.
Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (C/A 86-0552A-R)
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bryan Alsworth, a Virginia inmate, appeals the district court order dismissing his 42 U.S.C. Sec. 1983 complaint without prejudice for failure to pay the assessed partial filing fee.  On May 15, 1986, the district court ordered Alsworth to pay a partial filing fee of $28.77 within sixty days of the order.  The district court advised Alsworth that failure to comply with the order would result in dismissal of the action.  Alsworth did not pay the partial fee, and on August 18, 1986, the district court dismissed the action without prejudice.


2
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We note that, because the dismissal below was without prejudice, Alsworth may refile his complaint upon payment of any new fee imposed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.